Citation Nr: 0301680	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-04 473A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.  



ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958.  He died in October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO determination 
which determined that the appellant was not entitled to 
recognition as the surviving spouse of the veteran for the 
purposes of receiving VA death benefits.  

The Board notes that in correspondence dated in October 2001, 
the appellant related that she desired representation by a 
Veteran's Service Organization in her appeal.  In December 
2001, the RO sent the appellant VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
The RO noted that if the form was not returned within 60 
days, it would be assumed that she did not desire 
representation.  No response is on file.  Thereafter, in 
April 2002, the Board sent correspondence to the appellant 
again affording her the opportunity to submit VA Form 21-22 
in order to appoint a representative.  It was noted that if 
she did not respond within 30 days, it would be assumed that 
she did not desire representation and that the Board could 
resume processing her appeal.  The appellant has not 
responded to this inquiry.  Therefore, the Board has 
concluded that she does not desire to be represented in this 
appeal.  

The appellant was most recently scheduled for a Board hearing 
in February 2003 but in a January 2003 letter, she requested 
that the hearing be canceled and not rescheduled.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran and the appellant were married in March 1960; 
they were divorced in September 1982.  

3.  The veteran died in October 1999.  The appellant was not 
living with the veteran at the time of his death.  He had 
remarried in 1982.

4.  The appellant filed a claim for entitlement to VA death 
benefits as the surviving spouse of the veteran in September 
2000.  


CONCLUSION OF LAW

The legal requirements for recognition of the appellant as 
the surviving spouse of the veteran have not been met.  38 
U.S.C.A. § 101(3), 5100 et. seq. (West Supp. 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.102, 3.156(a), 3.159, 3.206, and 3.326 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to her claim 
has been met.  

The appellant has been informed of the information and 
evidence necessary to substantiate her claim through rating 
decisions and statements of the case.  She has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, to the 
extent these provisions apply, the law controls in this case.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pertinent law and regulations provide that improved death 
pension is a benefit payable to a veteran's surviving spouse 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2002).  
Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) 
(2002).  

Except as provided in 38 C.F.R. § 3.52 (2002), a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55 (2002), has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

A marriage certificate indicates that the veteran and the 
appellant were married in March 1960.  An Action for Divorce 
Judgment filed in September 1982 reflects that the veteran 
was awarded a judgment dissolving his marriage to the 
appellant, declaring that the parties were divorced.  The 
grounds for divorce were not noted in the divorce judgment.  

In September 1982, the RO received the veteran's marriage 
certificate indicating that he was married in September 1982 
to someone other than the appellant.  A September 1982 
declaration of marriage form signed by the veteran notes that 
he was divorced from the appellant on September 1, 1982 and 
married his second wife on September 4, 1982.  

The veteran's certificate of death shows that he died in 
October 1999.  His marital status was listed as "married".  
The space provided for listing a surviving spouse reflected 
the name of the veteran's second wife, not the appellant.  

In a July 2000 rating action, it was determined that the 
veteran's widow (listed on his death certificate) was 
entitled to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318.  Entitlement to service connection for the cause of 
the veteran's death was granted in an August 2000 RO 
decision.  

In September 2000 the RO received the appellant's application 
for death pension.  The appellant noted that her marriage to 
the veteran ended with his death in October 1999.   She 
indicated that her relationship to the veteran was 
"surviving spouse."  

In statement from the appellant dated in September 2000, she 
indicated that she never filed for divorce from the veteran 
and did  not receive notice of divorce proceedings initiated 
by the veteran.  

In her March 2001 notice of disagreement, the appellant 
indicated that the divorce judgment obtained by the veteran 
was based on fraud.  In this regard, she maintained that the 
divorce was granted on the grounds of her abandonment of the 
veteran.  She related that the veteran abandoned her and her 
daughter in 1964.  She stated that, as a result of the 
veteran's abandonment, she became a welfare recipient.  The 
appellant related that she was aware that the veteran was 
living with another woman; however, she was not aware that a 
divorce decree had been issued.  She said that she did not 
receive notice of the divorce proceedings in 1982.  

In correspondence dated in June 2001, an administrative 
analyst for the Division of Welfare indicated that the 
appellant was approved for public assistance under the Aid to 
Families with Dependent Children Program in December 1965.  
It was noted that among other factors, the appellant's 
eligibility for the program was contingent upon the absence 
or incapacity of a natural parent.  

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. 
§ 3.206.  In this case, the appellant has maintained that she 
was unaware that the veteran obtained a divorce in September 
1982.  She indicated that the divorce was not valid and was 
based on "fraud."  While the arguments with respect to the 
nature of the divorce have been considered, they simply do 
not provide a basis for entitlement to recognition as the 
surviving spouse under the controlling legal authority cited 
above.  There was Court action leading to this divorce, and 
there is no indication of fraud on the face of the document.  
In this case, the veteran and the appellant were divorced in 
1982 and the veteran remarried soon thereafter.  At the time 
of the veteran's death in 1999, the appellant and the veteran 
were not married."  While the appellant has submitted 
correspondence showing that she was approved for welfare 
benefits in 1965, such evidence does not pertain to the 
validity of the 1982 divorce decree which is of record.  The 
applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  Thus, 
as the Board is bound by these criteria, it must conclude 
that the appellant has failed to submit credible and 
persuasive evidence demonstrating that she is the surviving 
spouse of the veteran.  As such, the claim for entitlement to 
VA recognition as the surviving spouse of the veteran is 
denied.  Sabonis, 6 Vet. App. at 426; 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits; thus, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

